 TECHNICOLOR SERVICESTechnicolor Government Services,Inc.andInterna-tionalAlliance of -Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada,AFL-CIO. Case 12-CA-1107924 September 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 20 February 1985 Administrative Law JudgeHutton S. Brandon issued the attached decision.The Respondent filed exceptions and a supportingbrief.The General Counsel filed a brief in supportof the judge's decision, and the Charging Partyfiled a brief in answer to Respondent's exceptionsand in support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' - and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, TechnicolorGovernment -Services,Inc.,KennedySpaceCenter, Florida, its officers, agents, successors, andassigns, shall take the action set forth in the Order.iTheRespondent contends that the conductof thejudge in this pro-ceeding demonstrated bias andprejudiceso as to deprive the Company ofits right to a fair and impartial hearing Upon a careful examination of thejudge's decision and the entire record, we are satisfied that the conten-tions of the Respondent in this regard are without meritChairman Dotson finds it unnecessary to pass on the judge's discussionof the obligations of a successoremployer. -Johnny L.Mahan, Esq.,for the General Counsel.JamesJ.Loeffler,Esq. (Fullbright&Jaworski),of Hous-ton, Texas,for the Respondent.'BernardM.Mamet,Esq.,of Chicago,Illinois,Charging Party.DECISIONSTATEMENT OF THE CASEHUTTON S.BRANDON,AdministrativeLaw Judge.This case was tried at Cocoa Beach, Florida, on November 8 and 9, 1984.1 The charge was flied by InternationalAlliance of Theatrical Stage Employees and Moving Pic-ture Machine Operators of the United States and CanadaiAll dates arein 1984 unlessotherwisestated.383(the Union) on February 27, and the complaint based onthat Technicolor Government Services, Inc. (Respondentor the Company) violated Section8(a)(1) and' (3) of theNational Labor Relations Act (the Act) by dischargingitsemployee Alfred Eugene Matthieu on February 21.The sole issue presented is whether the conduct forwhich Matthieu was discharged constituted, in the pecu-liar circumstances of this case, "concerted activities forthe purpose of collective bargaining or other mutual aidor protection" within the meaning of Section 7 of theAct. I find that it did.-On the entire record,' including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel, Respondent, and theUnion, I make the followingFINDINGS OF FACTI.JURISDICTIONRespondent is a corporation with an office and placeof business located at Kennedy Space. Center,' Florida,where it is engaged in the business of providing photo-graphic and optical services for the United States AirForce at the Air Force Eastern Test Range Facility.During the 12-month period prior to the issuance of thecomplaint herein, Respondent performed, services valuedin.excessof $50,000 for the United States Air Force. Thecomplaint alleges,Respondent'sanswer admits, and Ifind that Respondent has been at all material times anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. The complaint fur-ther alleges that-the Union is a labor organization withinthe meaning of Section 2(5) of the Act. Respondent'sanswer admits the allegation, and I therefore find the al-legation established.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Material Facts:'In the performance of its photographic services pursu-ant to a contract with the Air Force, Respondent em-ploys about 152 employees at severalsitesat or nearKennedy Space Center. These sites are spread over a dis-tance in excessof 30 miles not including outlying track-ing siteswhere employees from time to time are utilized.Respondent has for many years recognized two separatelocals of the Union as representative of its employees,Locals 666 and 780. A single collective-bargaining agree-ment is administeredby both Unions with each Unionutilizingitsown stewards based on work jurisdiction.The latest collective-bargaining agreementbetween Re-spondent and the locals is effective from February 15,1982, through February 14, 1985. The Unionhas desig-nated a numberof stewards, includingthe alleged discri-minatee herein,Matthieu,to assistin administering thebargaining agreementand handlinggrievances arisingthereunder.2Respondent's unopposed motion to correct the transcript dated De-cember 27,1984, is granted and received in evidence as R Exh. 8.276 NLRB No. 41 384DECISIONSOF NATIONALLABOR RELATIONS BOARDIn connection with the functions of the union stewardson the job, the bargaining agreement contains the follow-ing provision at section 16.4 which Respondent at hear-ing indicated would be relied on in its defense in thiscase:The Stewards' union activities on Company timeshall fallwithin the scope- of the following func-tions:(A) To consult with an employee regarding thepresentation of a request, complaint, or grievance.which the employee desires him to present.(B) To investigate a complaint or grievance ofrecord after presentation to the appropriate supervi-sor.(C) To present a request, complaint, or grievanceto an employee's immediate supervisor in an at-tempt to settle the matter for the employee orgroup of employees who may be similarly affected.(D) To meet by appointment with an appropriatesupervisor or other designated representative of theCompany, when necessary to adjust grievances inaccordance with the grievance procedure of thisagreement.The Company and the Union are inagreement that the minimum amount of time'shouldbe spent in the performance of these duties.And section 16.5 provides:The steward before leaving his work station to,perform any' of his functions herein set forth shallrequest permission from his immediate' supervisorand state the union business he desires to conducton Company time. Such permission shall be immedi-ately granted unless it should substantially interferewith operations. He shall report to his supervisorupon completing each mission.By all record accounts, Respondent and the `Unionhave enjoyed a good bargaining relationship for about 20years, and it appears that neither had filed charges withthe Board against the other prior to the charge whichserves as the predicate for the litigation herein. This rela-tionship has endured notwithstanding- the fact that Re-U.S.C. § 351, as- amended, must undergo recompetitionevery -3 to 5 years in order to retain its contract with theAir Force for the services it provides. The recompetitionis initiated by a Government issued "request for propos-als"which, in effect, solicits proposals from contractors(including- Respondent) for bids for future performanceof Respondent's work., Respondent was scheduled to un-dergo recompetition in 1984, and it is within the contextof this recompetition. that the alleged unfair labor prac-tice hereinarises.In contemplation of the upcoming. recompetition and..desirous of obtaining some concessions -from-the Unionwhich could give Respondent a better position in suchrecompetition,Respondent's- vice president and generalmanager Harry Van Riper on February 21 telephonedAndrew Younger, a representative of the Union and abusiness manager for Local-780, to discuss a meeting forthe purpose of early negotiation of the collective-bar-gaining agreement.There is little dispute between thesetwo men about what transpired in this telephone conver-sation or others between them on the same day. Accord-ing to Van Riper who testified for Respondent, the firstcallwas around 8:15 a.m. Afteragreeingon a meetingdate, the conversation turned to a newspaper ad by PanAmerican for employees in certain skills indicating thatthat the -company was going to competeagainstRe-spondent in the "recompetition." Younger respondedthat that reminded him that he had to get employmentapplications out to his members (Respondent's employ-ees) to be completed and delivered to the bidders. VanRiper protested that that would help his competitors, butYounger replied that they had to do this since a competi-tor, if awarded the contract, would not consider hiringthe union people if they had no applications in. Van.Riper protested that it would give a competitor an ad-vantage by being able to satisfy the Government whichwas interested in continuity that the competitor wouldbe able'to continue contract work with the incumbent'semployees. Younger, who ' was -in a hurry to concludethe conversation in view of a scheduled out=of--town ap-pointment, attempted to placate Van Riper by tellinghim that Younger would discuss the matter with BernardMamet,the Union's counsel, and then would discuss itfurther with Van Riper. The conversation ended.Van Riper was nevertheless not placated and a fewminutes later called Younger back and told him he didnot think the completion of employees' applications forcompetitors was a good idea. Younger responded that hewould guarantee that nothing would be done with theapplications and--that - theycompetitors until they talked further.-Around noon the same day,` Van Riper telephonicallytalkedwith his superior, Respondent's president, aboutthe Union's securingemployee applications for competi-tors.The president shared Van Riper's view that suchapplicationswere not in the best interests of Respondent,and suggestedtoVan Riper that he call Mamet. VanRiper testified he telephoned Mamet around 1 p.m., ad-vised him of the conversation with Younger, and object-ed to the Union's collection of employee applications for -competitors.Mamet explained* therewere some graylegal areas involvedin these matters,3 and referred to theaAs furtherexplained in its brief,the Union,by having its memberssign applications for employment by Respondent's competitors, was seek-ing notonly toensure continued employment for its members should Re-spondent be uiisuccessful in the recompetition but also to increase thechances of union recognition by any successful bidder.Further,if a suc-cessor to Respondent had the applications of all Respondent's employees'in hand, it would be moredifficult forthe successor to set the initialterms of employment of these employees without first bargaining withthe Union.In this regard,the Union had recently,been involved in suc-cessful litigation before a Board administrative law judge in a case havingto do with another contractor at the Kennedy Space Center and the con-tractor's attempt to unilaterally set initial terms and conditionsof employ-ment in the faceof employmentapplications by a malonty-of a predeces-sor's employees.SeeE G & G Florida, Inc,JD-218-84(1984)Van Riperadmitted in his testimony that Mamet in explaining the Union's positionon the applications alluded to both theEG &G case andBoeing Co Y.Machinists,351 F.Supp 813(D C M D 1972), affd 504 F 2d 307 (5th Cir1974),whichhad to do with recognition and bargaining obligations of aContinued TECHNICOLOR SERVICESUnion's desire not to, put its "eggs all in one basket."Van Riper conceded that Mamet stated that the Unionwas not interested in severing any relationships with Re-spondent. The conversation concluded, according to VanRiper,withMamet's assertion that he would talk toYounger about the matter.In the meantime, Younger, who had learned aroundFebruary 10 of the recompetition and who had ascer-tained thatRCA, Pan American, Dyna Electronics,Raytheon, and h 'G & G were possible bidders on Re-spondent's contract, directed his secretary to have theemployment applications of Raytheon, received by himon February 18, delivered to the Union's stewards onRespondent's job with instructions for the stewards todistribute the applications to Respondent's- employees forcompletion and return to the Union. The instructions tothe secretary, were carried out the morning of February21,with the applications distributed to the stewardsthrough Respondent's interfacility mail. It is undisputedthat Younger-in his conversation with Van Riper on thatmorning did not tell Van Riper that this was going to bedone.4Younger, in his testimony for the Charging Party, re-lated that it was his practice to'closely follow the recom-petition procedures. On learning of requests for propos-als,-he arranges to attend and does attend bidders' con-ferences where he advises the bidders of the fact that ajob is "union" and distributes to bidders copies of theUnion's contracts. He also obtains employment applica-tion forms from prospective bidders as he did herein, hasthem completed by incumbent employees, and returnsthem to the bidder. All actions in this regard are de-signed to cause or; encourage the prospective bidder tomake an early commitment that the bidder will hire amajority of the incumbent's employees if his bid is suc-cessful.Van Riper testified that around 2:15 p.m. on February21, he was' advised by Respondent's motion picture ^ su-pervisor Ed Graf that Graf had picked up some mail andpackages at a mail- drop and a large unsealed envelopeaddressed to Local 780 Steward Zan Burton at themotion picture lab had fallen open revealing a number ofRaytheon applications.Graf asked for instructions andVan Riper told him to-go ahead and deliver the envelopesealed to Burton but to tell Burton that if he or anyother steward or anybody else distributes "competitoremployer applications, they are going to be fired." ThatGraf followed such instructions was evidenced by a tele-phone call from Burton to Van Riper about 15- minuteslater in which Burton stated he had gotten Van Riper'smessage loud and clear and.that as a manager Van Riper"didn't have much choice." Van Riper further testifiedthat about this same time he telephoned Larry Lovett,chief.steward for Local 666, and gave Lovett the samesuccessor employer in the absence of hiring a majority of a predecessor'semployeesVan Riper further admitted that he was personally familiarwiththe E G &G case since he had attended portions of the hearingbefore thejudge in that case in December 19834Contrary to assertions in Respondent's brief, there is no evidence toestablish that Younger purposely did not tell Van Riper that this wasgoing to be done385message given Burton. He likewise telephoned Supervi-sor Jake McCombs and conveyed the identical message.B. The Discharge of MatthieuMatthieu had been employed by Respondent for ap-proximately 20 years at the time of his discharge on Feb-ruary 21, and was second on Respondent's employee se-niority list.He worked as photo repair technician in'building 44410 under the supervision of Paul Douglas, anassistant supervisor at 'the time. Respondent concededherein that Matthieu was a good employee and that Re-spondent found no fault with Matthieu's work.Matthieu was a member of Local 780, was a stewardfor the Union _in building 44410 at the time of his dis-charge, and was, responsible for administering the bar-gaining agreementfor an employee group in the build-ing.According to Matthieu's testimony, he had not priorto his discharge encountered any difficulty from Re-spondent in connection with the performance of hisduties as a steward. Respondent, through counsel at thehearing, conceded that Matthieu had engendered no ani-mosity from Respondent in the performance of his stew-ard duties prior to February 21.It isundisputed that around -9:30 a.m. on February 21,Matthieu received a telephone call at his place of workfrom Younger's secretary telling him that she was send-ing him employment applications to be distributed to themembership. She asked that he pass them out to thepeople in his building with instructions that they be com-pleted and returned as soon as possible. A short timethereafter,Matthieu received approximately 20 blankRaytheon applications in the interfacility mail. Accord-ing to the uncontradicted and credible testimony ofMatthieu, there were some additional employees workingat the limited space at his workbench that day, and allthe repairmen could not work -at the bench at the sametime.Thus, at times between 9:50 and 10:30 a.m. whenbench space was not available to him, Matthieu went toother. portions of the building to distribute Raytheon ap-plications telling employees to complete them and returnthem to him as soon as possible. While he had not askedfor or otherwise obtained supervisory permission for theapplication. distribution,Matthieumade no attempt tohidewhat he was doing from his superiors. In fact,Matthieu gave an application to employee Shirlene Tur-byvillewhile within sight of Supervisor Douglas whoadmittedly saw the transaction but was unaware of thenature of it.Turbyville testified for Respondent relating that short-ly after Matthieu left her, and thinking that it might beimproper for her to have the Raytheon application, sheapproached Douglas and asked him if it was all right tohave it. According to Douglas' uncontradicted and cred-ible testimony, he told Turbyville he had not seen itdone before and he would check with upper manage-ment on the matter. Sometime after lunch, he inquired ofhis superior, Field Operations Manager P. C. Bamforth,about the. matter.. According to. Van Riper's testimony,Bamforth advised. him around 3:15 p.m. that Matthieuhad been handing out applications for Raytheon. VanRiper directed that Matthieu be sent to his office. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDMatthieu testified he received the message to report toVan Riper s office about 3 20 p m Only 10 minutes earlierMatthieu had received a telephone call from MikeHackbarth union steward for Local 780 in the still picture labwho told Matthieu of a call from Burton relaying Van Riper s discharge messageItwas Matthieu s testimony that when he went intoVan Riper s office Van Riper in the presence of OperationsManager Ed Bowker saidGene what is this Ihear that you are passing out applications in mass?Matthieu replied that he did not know what he meant bymass but admitted that he had distributed applicationsto the employees of Respondent for whom Matthieu wasstewardVan Riper angrily responded that he talked toYounger and Mamet and they were not going to startthis crapHe thereupon directed that Matthieu be firedMatthieu protested that he did not know anything aboutaruleabout the applications until around 3 10 p inand he had passed out the applications that morningVan Riper responded that maybe next time Matthieuwould thinkMatthieu related that Van Riper did notstate an exact reason for the discharge but Matthieu wassubsequently given a letter stating he was terminatedfor causeVan Ripers testimony is similar but not identical tothatofMatthieu regarding the discharge interviewHowever Van Riper s testimony suggests that he announcedMatthieu s discharge before ascertaining thatMatthieu had distributed the applications on worktimeAccording to Van Riper after announcing the dischargedecision he told Matthieu that he could not stop Matthieu from taking applications on his own time if competitors open up offices or have off premise facilities fortaking applicationsbut he could stop Matthieu fromdoing it on my timeC Arguments of the PartiesThe General Counsel takes the position that becauseMatthieu was following union instructions his activitywas concerted and meets the test supplied by the BoardinMeyers Industries268NLRB 493 (1984) requiringthat to be concerted an activity must be engaged in bya representative on behalf of a group or engaged inwith or on the authority of other employeesMoreoverthe activity was protected under the Act because it wasin the legitimate interests of the Union and employees topreserve their jobs In support of this proposition theGeneral Counsel relies substantially onBoeing AirplaneCo 110 NLRB 147 (1954) enf denied 238 F 2d 188 (9thCir 1956)Further in taking this position the GeneralCounsel notes that the SupremeCourt statedinNLRB vEastex Inc347 U S 556 565 (1977)employees do notlose their protection under themutual aid or protectionclause when they seek to improve their lot as employees through channels outside the immediate employee employer relationshipAlthough conceding thatMatthieu s actions may not have been in Respondent sbest interests such actions were not disloyal in the senseof constituting a direct attack intended to destroy Respondent s business the General Counsel contends Proceeding from the premise that Matthieu s action was othMatthieu did not lose that protection simply because theactivity in issue took place on worktime In making thisargument the General Counsel relies on the absence ofany rules byRespondent against distribution or solicitation on worktime and evidence that Respondent had previously allowed certain distributions and solicitations onworktimeMoreover the General Counsel points outthat Respondent only formulated its rule against the application distribution after Matthieu had passed them outand then applied it retroactively to accomplish Matthieu s dischargeThe Unions position in its brief generally follows thatof the General CounselMore specifically in relation tothe protected activity issue the Union clamis that its interests in the application distribution were not inimical tothat of Respondent On the contrary it asserts that its interests lay in having Respondent retain its contract withtheGovernment for only if this occurred could theUnion be assured that the employees would retain theirbenefits under the collective bargaining agreement withRespondent A successor could not be compelled to hireRespondent s employees or to assume Respondent s collective bargaining agreement 5While a successor employer under the Service Contract Act supra could notchange the employees wage rates paid by the predecessor the employees risked the loss of other importantcontractual benefits such as seniorityFurther at riskwas the substitution of Respondent with another employerwhose relationship with the Union might not be ascordial asthat enjoyed by the Unionand Respondentduring past yearsAlong the same line and in further argument that theUnion s action with respect to the applications was notantagonistic to Respondents position the Union contends that competitors received no special edge or benefits against Respondentby virtue ofthe applications andclaims that the applications gave the competitors far lessinformation than that received by them through theopen book Government bidding procedure In short itis contended that Respondent incurred no harm by theUnion s action herein as carried out by Matthieu andMatthieu therefore should not berobbed of the proteclion of the ActRespondent predictably argues that Matthieu s conductwas not in any respect protected and rather characterizes such conduct at various points in its brief as reprehensible harmful injurious disloyal indefensible anddetrimental In asserting this defense Respondent claimsthat Van Riper had reasonable and sincere fears that thecompetitor applications would adversely affect Respondent s ability to perform its contract with the Governmentbefore during and after the competitive bidding processThus for example, the applications would allow a coinpetitor to entice Respondents highly skilled employeesaway through lucrative employment offers at other locations even if the competitor was unsuccessful in the contract bidding process Further it could put a competitorin a better position to assuage a Government concernabout operation continuity subsequent to the competitionerwiseprotectedtheGeneralCounsel argues that6 SeeNLRB v Burns Secunty services406 U S 272 (1972) TECHNICOLOR SERVICES387by allowing the competitor to claim it had employee ap-plications andwould hire incumbent employees. Re-spondent argues finally in this regard that the employ-ment applications would, provide advantageous informa-tion to a competitor about Respondent's operations rela-tive to manning and job content which would enhancethe- competitor's ability to, better. formulate technical as-pects of its bid.Contrary to its apparent position taken at the hearing,Respondent in its brief expressly disavowed any defen-sive reliance on section 16.4 and 16.5 of the bargaining,agreement, supra, concluding that the agreement seemsto apply only when a steward leaves his work station to .investigate an employee complaint or handle a grievance.But in response to evidence presented by the GeneralCounsel regardingRespondent's toleration of otherworktime union activity and, distributions, Respondentcontends that any such activity was isolated, infrequent,and de minimis and that, in any event, such activity fellinto a different category than Matthieu's which was-harmful and injurious to Respondent.Respondent . takes the position thatMatthieu's dis-charge resulted from the fact that the activity took placeon worktime. Nevertheless, Respondent relying on thecourt's decision inBoeing Airplane Co.,supra, contendsthat even if Matthieu's activity had not taken ,place onworktime,'it still would have been unprotected under theAct.Moreover, citingNLRB V. General Indicator Corp.,707 'F.2d 279 (7th Cir. 1983), Respondent contends theabsence of a work rule specifically prohibiting Matthieu'sconduct does not serve to preclude the legality of thedischarge here since Matthieu's activity was deemed iii-jurious to Respondent. Lastly, based on its view of theevidence, Respondent asserts that the General Counselhas failed to establish a prima facie case, and renewed inits brief its motion, initially made and denied at the hear-ing, that the complaint herein be dismissed.ConclusionsIn light of the long and generally cordial relationshipbetween the parties herein, it is unfortunate that theyfind themselves involved in the instant litigation., Andeven more unfortunate is the situation of Matthieu inview of his long and admittedly good service to Re-spondent.Calmer and less precipitous action by VanRiper and better communication between the partieswould in all likelihood have avoided the necessity forthis litigation and promoted the continuation of a harmo-nious relationship.6However, the precipitous nature ofRespondent's discharge of Matthieu does not serve to re-solve the issue presented for precipitous action is rele-vant only in establishing a pretextual basis for a dis-charge.Pretext is not an issue here for Respondentadmits the basis of the discharge and no dual motivationations, the harshness of Respondent's disciplinary actionisnot a matter for Board concern assuming that the im-6That the discharge of Matthieu adversely impacted on the bargainingrelationship is demonstrated by the subsequent failure of the parties to un-dertake serious negotiations on Van Riper's early contract reopening re-quest.position of some degree of discipline is appropriate andnot unlawful. See, e.g.,Terry_ PoultryCo.,109' NLRB1097-(1954).Addressing the merits of the case, and contrary to asuggestioninRespondent's' brief thatMatthieu'sactiondid not constitute concerted activity because' many em-ployees and stewards did not know the purpose of thecompetitorapplications,Ihave little trouble concludingthatMatthieu was engagedin union andconcerted activ-ity.Matthieu was actingas a unionsteward pursuant toinstructions of the Union and consistent with the Union'sbelief that the completion of the applications was in thebest interests of the employees represented. A union hasa duty to employees it represents to assist them-inmat-ters related to job security. Clearly, as a steward, Matth-ieu was acting as a representative of a group within thetest for concerted activity set forth inMeyers,supra.-Fur-ther, in accordance with theMeyerstest,Matthieu wasacting on, authority of the bargaining representative and,therefore,was actingpursuant to authority of "other em-,ployees."And there can be no dispute that Van Riperwas aware of the concerted nature of Matthieu's con-duct, for he knew Matthieu was acting in his stewardshipcapacity and, based on Younger'sandMamet's remarksto him,"he knew that the Union intended to have em-ployees complete the competitor applications in order toinsure to the greatest extent possible the employees' jobsecurity. .The issue of whether Matthieu's activity, even if con-certed, was protected under the Act is more tedious andless easily resolved. Citation of authority is unnecessaryto confirm that not all employee concerted activity isprotected under the Act. As the Board saidlong ago inUnderwood Machinery Co.,74 NLRB 641 at 646 (1974),"We have never interpreted the Act tomean that it isunlawful for an employer to discipline an employee forany form of union or concerted activity, no matter howindefensible." Employees who engage in certain activityeven though concerted but designed to injure their em-ployer's businesshave been found to be without the pro-tection of the. Act.NLRB v.. ElectricalWorkers IBEWLocal 1229 (JeffersonBroadcasting),346.U.S. 464(1953),affg.94 NLRB 1507 (1951).The loss of protection is notinconsistent with but,rather,grows out of the purposesof the Actwhich"seeks to strengthen, rather than toweaken,that cooperation, continuity of service and cor-dial contractual relation between employer and employeethat is born of loyalty to their common enterprise."Jef-ferson Standard,supra at472.Thus,an employer maylawfully impose discipline for concerted employee activi-ty which is disruptive or which impairs the maintenanceof discipline generally.SeeNLRB v.Blue Bell, Inc.,219F.2d 796,798 (5th Cir.1955). See alsoSouthwestern BellTelephoneCo.,-200NLRB., 667 (1972).Disrespectfulepipthets directed at employers even though uttered inthe context of concerted activity have been found unpro-tected.'Maryland DrydockCo. v.NLRB,183 F.2d 538(4th Cir.1955).And defamation by employees of an em-ployer'sproduct has likewise been found unprotected.Texaco,Inc.,189NLRB343 (1971).Conduct which isconsidered"disloyal"to the employer may also serve to 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDremove the Act's protection.JeffersonStandard,supra. Itis axiomatic,however,that not every form of concertedactivity loses protection under the Act simply because itmay have an ultimate detrimental impact upon an em-ployer.As the General Counsel's brief points out, an em-ployee's primary strike activity is normally regarded asprotected notwithstanding the fact that its purpose is tocause an employer economic harm.Whether an'activity is protected must turn on the pe-culiar facts in a given case,and protection may not bestripped from employees simply because their activitymay include public criticism of an employer.MisercordiaHospitalMedical Centerv.NLRB,623 F.2d 808(2d Cir.1980). Such conduct and the"disloyalty"inherent in itmust be considered in the context of whether it was nec-essary to legitimate employee ends.SeeJefferson Stand-ard,supra.Research reveals no cases precisely on point with thefacts in the instant case.Both sides in this case citedBoeing Airplane Co.,supra.In that case,a Boeing em-ployee was discharged for involvement with the union,following the failure of the union and Boeing to agree toterms on a new bargaining agreement and as a substitutefor strike action,in establishing a Manpower AvailabilityConference designed to bring together various employersand engineer employees of Boeing for the purpose of se-curing other employment for such employees and en-hancing the union's position in bargaining with Boeing.On these facts,the General Counsel issued a complaintalleging that the discharge was unlawful inasmuch as theemployee's conduct was protected under theAct. TheBoard held that the employee and union's action in con-nection with the Conference presented only a conditionalthreat that some of the company'semployeesmightresign if the company did not meet the union's bargain-ing demands and as such the activity was protected. Inso holding,the 'Board distinguishedJeffersonStandard,supra,on the premise that the conduct there found un-protected involved a direct attack upon the employerand its business unrelated to' any term or condition ofemployment between the union and the employer. TheBoard rejectedanycontention that the conduct of theemployee inBoeingwas"indefensible"but rather con-cluded that it was directed toward the legitimate andprotected ends of collectively broadening the employees'opportunity for employment and lessening their depend-ence on Boeing for employment.110 NLRB at 151. TwoBoard members dissented.The Court ofAppeals for theNinth Circuit declined to enforce the, Board'sorder inBoeingfinding that even if the employee's actions wereconcerted under the Act, "the whole combination to de-stroy or damage the business of the employer wouldseem collectively disloyal and illegal."238 F.2d at 193.In short, the court,adopting the view of the dissentingBoard Members, viewed the union's action and that ofthe employee as having"the purpose of causing the per-manent severance of the-employment relationship," andthat in light of that purpose such action was disloyal andunprotected.The nature of the Union's activity and, to that extent,Matthieu's in the instant case is akin to that of the unioninBoeing,i.e., the activity looked toward employment ofthe employees by another employer. Yet, the purpose ofthe activity in each case is starkly different. Thus, inBoeing,the union's activity involved was aggressive, dis-ruptive, and damaging to the company's business. It wasdesigned to achieve these ends in order to enhance theunion's position at the bargaining table. By contrast, theUnion's action in distributing the competitor applicationsin the instant case was purely defensive. In fact, -employ-ment through the applications, in the Union's contempla-tion,was to be conditioned upon Respondent's failure tosucceed itself in the recompetition. Moreover, the merefact that concerted activity looks toward employment byanother employer does not rob such activity of protec-tion. InQIC Corp.,212NLRB 63 (1974), the Boardadopted the decision-of the administrative law judge thata group of employees filing applications with a competi-tor employer did not constitute "disloyalty" within themeaning of any decided cases so as to make such- con-duct unprotected under Section 7 of the Act.In all respects the Union's interest here was in the con-tinued employment of the employees by Respondent, notthe displacement of Respondent. And only if Respondentwas successful in the recompetition process could theUnion be assured that all its employees-members wouldretain their employment. That the Union was desirous ofRespondent's success. in rebidding is evidenced by theUnion's willingness to an early reopening of bargainingagreement negotiations at Respondent's request, whichnegotiations, if successful, might serve to give Respond-ent an"edge"inmaintaining its Government contract.Moreover, if those negotiations were successful (and inview of the amicable bargaining history-between the par-ties, there is no reason to believe they would have beenunsuccessful) they would have served to further solidifythe interests of the Union in Respondent's continuation.with the Government contract. As suggested by theUnion's counsel at the hearing, an established and amica-ble bargaining relationship, even if imperfect, is generallyto be preferred over the vicissitudes attendant to the cre-ation of a bargaining relationship with an employer ofunknown character. The Union's willingness as relatedby Younger to Van Riper on the morning of February21, to withhold delivery of the completed applications toany competitor until the two had gotten together to dis-cuss the matter also reveals that the Union was not de-termined to have Respondent replaced.Nor, contrary to arguments of Respondent, does itappear that submisson of employment applications of Re-spondent's employees to competitors posed.such an obvi-ous and substantial threat to Respondent's business as toreveal unprotected motivations in the Union's action. Asboth Younger and Van Riper testified, there competitionprocedure is an open one with prospective bidders sup-plied with a substantial amount of information about thejob requirements. The existence of union contracts andemployee wages and fringes are made known. All equip-ment utilized under the contract is owned by the Gov-ernment and is listed for the competitors with any ques-tions concerning the equipment or other pertinent mat-ters answered by the Government. Prospective biddersare even given a full tour of the facility. Accordingly, it TECHNICOLOR SERVICES389appears that competitors would learn little additional sig-nificant information from applications submitted by Re- -spondent's employees. And since the applications were tobe submitted to the competitors with utilization condi-tional upon the competitors being successful, any risk toRespondent that a competitor might siphon off Respond-ent's skilled employees for employment at other locationsin the absence of an unsuccessful bid appears remote andpurely speculative.Moreover, the Union had "guaran-teed" Van Riper that the applications would not be sur-rendered to ' a competitor until Respondent had beengiven an opportunity to discuss the matter and voice ob-jections.Under these circumstances, there was no threatof immediate harm to Respondent. I conclude Respond-ent has not demonstrated that 'the Union's action with re-spect to the competitor employee applications wouldresult in actual harm to Respondent, or that such actionwould even pose a reasonable threat of harm, economicor otherwise.Considering the foregoing, I find that the Union's mo-tivation in its actions, and consequently Matthieu's sincehe had no motivation apart from the Union's, was notmalicious or in any way calculated to undermine Re-spondent's recompetition position. Indeed, if the Unionwere inclined to undermine Respondent's position, it didnot need competitor employment applications to do so.Knowing Respondent's operations, employee classifica-tions, job content, and description, the Union could havesupplied a competitor with such information to theextent it was not common knowledge, so the reliance onemployment applications for such information wouldhave been completely unnecessary. And it is clear in anyevent that the distribution of the applications here didnot constitute a solicitation to quit nor was the distribu-tion accompanied by a solicitation to quit which wouldremove the Act's protection.'In sum, in the absence ofmalicious intent, I conclude thatMatthieu's conductherein did not lose protection under the Act as indefensi-bly disloyal.There remains the issue of whether Matthieu's conductwas nevertheless unprotected because - it took placeduring worktime or breached a legitimate workrule. Ona factual basis I am compelled to conclude that Respond-ent was not concerned 'about the time of Matthieu's dis-tribution as opposed to the fact of such distribution.Thus, Van Riper's threat related to Graf around 2:15p.m. for relay to ZanBurton wasthat if Burton "or anyother steward or anybody distributes other competitoremployee applications, they are going to be fired. AndVan Riper testified that he told union steward Lovettthat if any of his people handed out applications forcompetitors they would be fired. In neither instance didVan Riper limit his threat to distributions on worktime.This coupled with Van Riper's own testimony indicatingthat he announced the discharge of Matthieu before as-certaining that the distribution occurred on worktime,warrants the conclusion here reached that the time ofdistribution was immaterial to Van Riper and that Matth-7 In this respect,the case is distinguishable from the Board's decisioninClinton Corn Processing Co.,194 NLRB 184 (1971), where such solici-tation was found to be unprotectedieu would have been discharged even if the distributionstook place on nonworktime.8 It follows that if Matthieu'sconductwas otherwise protected, and I have foundabove that it was, the discharge was violative of Section8(a)(1) and(3)of the Act as alleged by the GeneralCounsel. I so conclude.Iwould reach this same result even if I were to findthat the discharge was based on the fact that Matthieu'sdistribution of the applications took place on worktime.This is because Respondent admittedly had no rules ineffect specifically barring distributions or solicitations onworktime. The only rule Respondent had was the oneimposed by Van Riper after the fact of Matthieu's distri-bution of the applications. In addition, evidence was pre-sented herein that reveals, and I conclude, that Respond-ent followed a rather relaxed policy regarding union dis-tributions on worktime.9 Under these circumstances, andsinceRespondent does not now rely on section 16.4 and16.5 of, the bargainingagreementas a defense herein, itmust be concluded, and I so conclude, that Matthieu wasbreakingno announcedemployer rule at the time he wasengaged inthe distribution of the applications. Accord-ingly, his activity cannot; therefore, be found to be un-protected due to breach of a reasonable employer rulebarring such activity.As stated by the court inCaterpillarTractorCo. v.NLRB,230 F.2d 357, 358 (7th Cir. 1956):[T]he protective mantle of Section 7 [of the Act] istempered by the employer's right to exact a day'swork for a day's pay andto maintaindiscipline, anddoes not reach activities which inherently carrywith them a tendency toward, or likelihood of, dis-turbing efficient operation of the employer's busi-ness.Thus, even in the absence of an announced rule againstthe specific conduct here involved or against employeedistributions and solicitations generally on worktime, anemployer is free to take remedial action in order to main-taindiscipline,production,and efficient operations.However, in such cases, it is not enough to show thatthe union activities of the employee disciplined tookplace on worktime. Rather, the employer must show thatthe employee's activitieswere actually disruptive ortended to interfere with efficient operations. Cf.Green-8 Substantially for these same reasons I credit Matthieu where his testi-mony contradicts thatof VanRiper concerning the discharge interviewMoreover,Matthieu,who impressed me as a candid witnesswith a vividrecall of the discharge interview, attributed no commentto Van Riperinquiring about,or demonstratingconcern for, whether thedistributiontook place on worktime8 In reaching this conclusion 1 find it unnecessary to outlineall the evi-dence regarding such distributions and solicitations presented in testimo-ny of witnesses for the General Counsel,some of which was contradictedby Respondent'switnesses I am not persuaded that the distributions andsolicitations related by the General Counsel's witnesses were as wide-spread or frequent as they would have me believeNevertheless, thatsome instances of union distributions took place on worktime was con-ceded byRespondent's supervisors JakeMcCombs, Jim Collins,and PaulDouglas, even though suchactivitywas claimedto be sporadicand infre-quentDouglas candidly admittedthat heknew union dueswere collect-ed by stewards on worktime and receipts distributedNo disciplinaryaction was ever taken 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDtreeElectronicsCorp.,176NLRB 917, 919 (1969). Forseveral reasons, I am not satisfied that Respondent hashere shown Matthieu's actions disrupted, or tended todisrupt, his own or the work of other employees. First,Van Riper conducted no inquiry into whether Matthieuhad interfered with his own work or that of other em-ployees before he decided on and effectuated Matthieu'sdischarge.This was in keeping with his announcementthatanyemployee distribution of competitor applicationswould-result in discharge. Second, Matthieu's uncontra-dicted and otherwise credible testimony was that he dis-tributed the applications only during the time he did nothave access to the test bench where he could perform hiswork. Thus, the distributions did not interfere with hisown work. Third, there'was no evidence that he actuallyinterferedwith the work of other employees. Althoughthe record shows that Turbyville questioned-SupervisorDouglas about the propriety _of the application given her.by Matthieu, there was no indication that their receipt ofthe application. or her inquiry of. Douglas was disruptive.of her work. Her work station was adjacent to or nearthat of Douglas. Fourth, Douglas evidenced no concernabout whether Matthieu's conduct was disruptive. ThatMatthieu's,action was not disruptive or obviously inap-propriate is revealed by Douglas' inability to give Turby-villean immediate response about the propriety ofMatthieu's conduct._In summary, I conclude that the General Counsel hasestablished by- a -preponderance of the evidence thatMatthieu was engaged in union'-and protected concertedactivity under the Act, and that such activity under thepeculiar. circumstances of this case did not lose its pro-tection as being so disloyal to.Respondent as to be inde-fensible.Accordingly, and because Respondent has notestablished that Matthieu breached any employee rules ofconduct justifying his removal from the Act's protectionor that Matthieu's discharge was otherwise necessary tomaintain discipline and prevent disruptions to its orderlyoperations,IconcludeRespondent violated Section8(a)(3)and (1) of the Act as alleged in dischargingMatthieu. It follows from- this conclusion that Respond-ent'smotion to dismiss the complaint renewed in its brieflacks merit and must be denied.10CONCLUSIONS OF LAW-1.Respondent Technicolor Government Services, Inc.is an employerengaged incommerce within themeaningof Section 2(6) and (7) of the Act:2.The Union,InternationalAlliance of Theatrical.Stage Employees and Moving Picture Machine Opera-tors of the United States and Canada, AFL-CIO is alabor organization within themeaning ofSection 2(5) ofthe Act.3.By discriminatorily dischargingAlfred. EugeneMatthieu on February 21, 1984, Respondentengaged inunfair labor practices affectingcommercewithin themeaning of Section 8(a)(3) and(1) and Section 2(6) and(7) of the Act.-THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action de-sigiied to effectuate the purposes of the Act.Having found that Respondent discriminatorily' dis-charged Alfred Eugene Matthieu, it will be recommend-ed that Respondent be" ordered to reinstate Matthieu andmake him whole for any loss of earnings and other bene-fits,computed on a quarterly basis from date of his dis-charge to.the date of a proper offer of reinstatement, lessany net interim earnings, as prescribed inF.W. Wool-worthCo., 90 NLRB 289 (1950), plus interest as comput-ed inFlorida Steel Corp.,231 NLRBNLRB 651 (1977).11 Con-sistentwith the Board's decision inSterling Sugars,261NLRB 472 (1982), it will also be recommended that Re-spondent be required, to expunge from its files any refer-ence to the discharge of Alfred Eugene Matthieu andnotify him in writing that this has been done and thatevidence of the unlawful 'discharge will not be used forfuture personnel action against him.The Union's requestin itsbrief for ' an award of itscosts and expenses against Respondent based on Boardprinciples expressed inAutoprod, Inc.,265NLRB 331(1982), andTiidee Products,194 NLRB 1234 (1972), isdenied.Respondent's position in this case was - not sofrivolous as to warrant' aTiidee-typeaward nor has Re-spondent displayed a long history of intransigence andviolations of the Act so as to justify an award underAu-toprod.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed12.-ORDERThe Respondent, Technicolor Government' Services,Inc.,Kennedy Space Center, Florida, its officers,agents,successors,and assigns, shall1.Cease and desist from-(a)Discharging or otherwise discriminatingagainstany employee for involvement in activity on behalf ofInternationalAlliance of Theatrical Stage Employeesand Moving Picture Machine Operators of the UnitedStates andCanada, AFL-CIO or any other labor organi-zation.(b) In any like or related manner interfering, with; re-straining,or coercing employees in the exercise of the .rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.-(a)Offer Alfred Eugene Matthieuimmediate' and fullreinstatement to his former job or, if that jobno longer11 See generallyIsis Plumbing Co,138 NLRB 716, 716-721 (1962)10 Although mooted bythis result, Respondent's request in itsbrief for12If no exceptionsare filed as provided by Sec 102.46 of the Board'sreimbursementfor costsand attorney'sfeeswould in any event havetoRulesand Regulations,the findings,conclusions, and recommendedbe denied as untimely'for not having been filed in accordance with theOrdershall, asprovidedin ' Sec.102.48'of the Rules,be adopted by theprovisions of the EqualAccess to Justice Act, 5 U.S.C. § 504 and Sec. - -Board and all objections to them shall be deemed waived for all pur-102.143 of theBoard's Rules and Regulations.poses. TECt-INICOLOR SERVICESexists to a substantially equivalent positionwithout prejudice to his seniority or any other rights or privilegespreviously enjoyed and make him whole for any loss ofearnings and other benefits suffered as a result of the discrimination against him in the manner set forth in theremedy section of this decision(b) Remove from its files any reference to the unlawfuldischarge of Alfred Eugene Matthieu and notify him inwriting that this has been done and that the dischargewill not be used against him in any way(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at its facilities at Kennedy Space Center forida copies of the attached notice markedAppendix 18Copies of the notice on forms provided by the RegionalDirector for Region 12 after being duly signed by Respondent s authorized representative shall be posted byRespondent immediately upon receipt and maintained for60 consecutive days in conspicuous places including allplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by Respondent toensure that the notices are not altered defaced or covered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply19 If this Order is enforced by a Judgment of a UnitedStates Court ofAppeals the words in the notice readmg Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United StatesCourt ofAppeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government391The National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representativesof their own choiceTo act together for mutual aid or protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOT discharge or otherwise discriminateagainst any of you for involvement in activities on behalfof International Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of the UnitedStates and Canada AFL-CIO or any other labor organszationWE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Alfred Eugene Matthieu immediateand full reinstatement to his former job or if that job nolonger exists to a substantially equivalent positionwithout prejudice to his seniority or other rights and pnvileges previously enjoyed and WE WILL make him wholefor any loss of earnings and other benefits resulting fromhis discharge less any net interimearningsplus interestWE WILL notify Alfred Eugene Matthieu that we haveremoved from our files any reference to his dischargeand that the discharge will not be usedagainst him inany wayTECHNICOLORGOVERNMENT SERVICESINC